                            Case 1:20-cr-00347-UNA Document 2 Filed 09/11/20 Page 1 of 1
U.S Department of Justice
United States Attorney


                                                                                                        HLLU IN CMAMbbI~S
                                                                                                                  U.S.D.C. Atlanta
                                                                                                                          -


                                     IN THE UNITED STATES DISTRICT COURT SEP -92020
                                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                                                    Division: Atlanta                   Dy: James N.     Hal
                                                                    (USAO: 2018R01029)

                                DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION


 COUNTY NAME:               Futton                                        DISTRICT COURT NO.
                                                                          UNDER SEAL
                                                                                                         :20           CR347
                                                                          MAGISTRATE CASE NO.

 X Indictment                                       Information                          Magistrate’s Complaint
 DATE: September 9, 2020                            DATE:                                DATE:

                             UNITED STATES   Or AMERICA                  SUPERSEDING INDI      MENT
                                       vs.                               Prior Case Number:
                                                                         Date Filed:
    RYAN FELTON

 GREA ER OFFENSE CHARGED: X Felony Misdemeanor

                                             Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding? X Yes                      No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No

Will the defendant require an interpreter?                  Yes   X No




District Judge:


Attorney: Sekret T. Sneed
Defense Attorney:
